Citation Nr: 1426103	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the period from September 11, 2009 to June 13, 2013, and in excess of 40 percent since June 14, 2013, for hepatitis C with cirrhosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for the Veteran's service-connected hepatitis from 0 percent (noncompensable) to 20 percent, effective September 11, 2009, the date of his claim for an increased rating.

In March 2013, the Board remanded the claim for a higher rating for hepatitis to the AOJ for additional development.  The Board also assumed jurisdiction over a TDIU claim that had been raised by the record and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

An August 2013 rating decision increased the evaluation for the Veteran's hepatitis C from 20 percent to 40 percent, effective June 14, 2013, the date of the most recent VA examination identifying hepatitis symptomatology warranting a higher rating.  However, the Veteran has continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In June 2013, the Veteran was afforded a VA examination assessing the current level of severity of his service-connected hepatitis C.  At the time, he reported that he was able to maintain employment as a cabinetmaker despite the functional limitations caused by his hepatitis.  However, in May 2014, the Veteran submitted additional evidence directly to the Board, including a notice of resignation of employment due to "personal health reasons," and a completed VA form 21-8940 (Application for Increased Compensation based on Unemployability).  In his May 2014 Application for Increased Compensation based on Unemployability (TDIU Application), the Veteran stated that his service-connected hepatitis C with cirrhosis rendered him completely incapacitated, forcing him to remain "lying on [his] back except to eat and go to the bathroom."  Thus, as the Veteran has submitted evidence suggesting a material change in the symptomatology and severity of his hepatitis C with cirrhosis since his last examination, a new examination should be provided.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, as noted, the Veteran submitted his TDIU Application directly to the Board.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.  Moreover, the most recent VA examination did not specifically address the impact of the Veteran's service-connected hepatitis on his ability to obtain and maintain gainful employment, as the Veteran was employed at the time of the June 2013 examination.  He has since resigned from his job as a cabinetmaker, ostensibly due to his service-connected hepatitis C.  On remand, then, the Veteran should be provided an appropriate examination to determine whether his service-connected hepatitis prevents him from obtaining or maintaining any substantially gainful employment, especially considering his level of education, special training, and previous work experience.   38 C.F.R. § 4.16 (2013).

Finally, as the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records, and any recent relevant private treatment records that he identifies should be obtained and associated with the claims file

Accordingly, the case is REMANDED for the following actions:

1. Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his hepatitis.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2012. 

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected hepatitis c with cirrhosis and to also determine the impact of his service-connected disabilities on his employability.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review prior to the examination.  The examiner must indicate in the examination report that the claims file has been reviewed.  All necessary special studies or tests are to be accomplished.

In regard to the Veteran's Hepatitis C with cirrhosis, the examiner is requested to delineate all symptomatology associated with the Veteran's hepatitis C and cirrhosis, to determine the current nature and severity of the Veteran's service-connected hepatitis C with cirrhosis.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

After examining the Veteran and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the Veteran's hepatitis C with cirrhosis, to specifically include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  Additionally, the examiner is asked to determine the frequency of occurrence of each of the manifested symptoms (such as fatigue, malaise, anorexia, nausea, vomiting, arthralgia, and upper quadrant pain), specifically noting whether the occurrence of each noted symptom is intermittent, daily, or near constant.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

In regard to the Veteran's TDIU claim, the examiner should obtain a complete occupational history from the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disability (which currently consists solely of his hepatitis C with cirrhosis) renders him unable to secure or follow a substantially gainful occupation.  Consideration must be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

A complete rationale must be provided for all opinions offered, that is, with medical explanation or citation to the record. 

5. Next, review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6. Finally, readjudicate the claims on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



